Citation Nr: 0902554	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected residuals of fracture, right astralgus and 
navicular bones, with degenerative changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1945.  He is the recipient of the Combat Infantryman 
Badge and the Purple Heart.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  In August 2008, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

In his September 2006 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  In October 2006, the veteran 
withdrew his request for such hearing.  As no further 
communication from the veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Service-connected residuals of fracture, right astralgus 
and navicular bones with degenerative changes is productive 
of moderate limitation of mobility due to  subjective 
complaints of chronic pain and burning, stiffness, weakness, 
fatigability, instability, and giving way, and occasional use 
of a cane; and objective range of motion at the most severe 
of 10 degrees dorsiflexion and 25 degrees plantar flexion 
with no additional pain or limitation upon repetition, and X-
rays showing severe degenerative changes of the talonavicular 
joint.  

2. Service-connected residuals of fracture, right astralgus 
and navicular bones with degenerative changes are not 
manifested by ankylosis or malunion of the tibia and fibula.

3. The medical evidence does not demonstrate that service-
connected residuals of fracture, right astralgus and 
navicular bones with degenerative changes is productive of 
symptoms that are not considered under the schedular rating 
criteria.
CONCLUSION OF LAW

The criteria for in excess of 20 percent for service-
connected residuals of fracture, right astralgus and 
navicular bones, with degenerative changes have not been met, 
and there is no evidence to warrant referral for 
consideration of individual unemployability on an 
extraschedular basis.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(b), 4.104, Diagnostic Code 5273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  
19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in May 2003, prior 
to the initial unfavorable rating decisions issued in July 
2003.  Additional VCAA notices were sent in March 2007 and 
August 2008.  

The Board observes that the May 2003 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the August 2008 notice advised 
him of how disability ratings are determined, and that he 
should submit evidence of how his disability affects his work 
and daily life, and of the diagnostic code relevant to his 
disability. 

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a statement 
of the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328).  In the 
present case, in August 2008, the veteran was afforded an 
SSOC, thereby resolving the problem of inadequate timing with 
regard to the August 2008 letter.  Therefore, the Board finds 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records, 
private medical records, and the reports of June 2003, May 
2004, and September 2008 VA examinations were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claims.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected service-connected residuals 
of fracture, right astralgus and navicular bones with 
degenerative changes.
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected right ankle disability has 
been assigned a 20 percent rating for marked deformity caused 
by malunion of the os calcis or astralgus, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2008).  The veteran 
contends that he has limitation of function of his ankle that 
is worse than is contemplated under this rating, and that a 
higher rating should, therefore, be assigned.  

The 20 percent evaluation is the maximum possible schedular 
evaluation for an ankle disability under Diagnostic Codes 
5271 (limited motion of the ankle), 5272 (ankylosis of the 
subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy).  
Additionally, Diagnostic Code 5003 for degenerative 
arthritis, established by X-ray findings, allows for only a 
10 percent rating for one major joint or group of minor 
joints.  Moreover, a rating under Diagnostic Code 5003 is 
only for consideration when limitation of motion is not 
already contemplated in the assigned rating.  As indicated 
below, the veteran's current rating contemplates the 
limitation of motion of his right ankle. 

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with moderate knee or ankle 
disability warrants a rating of 20 percent.  Malunion of the 
two bones with marked knee or ankle disability warrants a 
rating of 30 percent.  Nonunion of the tibia and fibula, with 
loose motion, requiring a brace, is assigned a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Diagnostic Code 5270 provides for a higher schedular 
evaluation for ankylosis, if shown.  A 30 percent evaluation 
is warranted for ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees.  A 40 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion, or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The veteran filed his claim in May 2003 and has been afforded 
three VA examinations during the appeal period, in June 2003, 
May 2004, and September 2008.  Subjective complaints were 
similar across these examinations, to include chronic pain 
and burning in the right ankle with pain caused by prolonged 
walking, stiffness, weakness, fatigability, instability, and 
giving way.  Additionally, he was noted to use a cane 
occasionally.  Range of motion, at the most severe, was 10 
degrees dorsiflexion, 25 degrees plantar flexion, and 0 
degrees inversion and eversion.  No additional pain or 
limitation was found with repetition.  Gait was normal except 
for slightly decreased right foot dorsiflexion when walking.  
Other symptoms included stiffness, weakness, fatigability, 
instability, and giving way.  There was no locking, swelling, 
heat, redness.  Further, no malunion, nonunion, or false 
union of the tibia and fibula was reported.  A June 2003 X-
ray showed proliferative change of the dorsal talus and 
navicular and calcaneal spurs.  In September 2008, X-rays 
revealed marked anterior osteophytes with narrowing of the 
talonavicular joint.  The September 2008 VA examiner 
specifically stated that the veteran's right ankle disability 
was manifested by severe degenerative changes at the 
talonavicular joint, but that the limitation of mobility was 
only moderate and that it had a mild to moderate impact on 
his daily activities.  The examiner also noted that the 
veteran shuffles when he walks, but that the shuffling is 
unrelated to his right ankle disability

VA treatment records through May 2008 were associated with 
the claims file.  These records are almost entirely 
irrelevant to the veteran's right ankle disability; however, 
an August 2004 record remarks that there was decreased 
inversion and e-version.  

Based on the above evidence, the Board determines that a 
rating in excess of 20 percent for the veteran's service-
connected right ankle disability is not warranted at any 
stage of the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate for increased 
rating claims when factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  As indicated, a 
rating in excess of 20 percent is not available under the 
schedular criteria except with presence of malunion of the 
tibia and fibula or ankylosis.  The medical evidence does not 
demonstrate these symptoms are present.  

Moreover, the medical evidence does not reflect additional 
limitation due to pain, weakness, fatigability, 
incoordination, or lack of endurance that is not otherwise 
accounted for by the assigned rating.  See Deluca.  Although 
the veteran had subjective complaints of these symptoms, at 
the May 2004 VA examination, range of motion became greater 
upon repetition, rather than more limited.  Additionally, the 
September 2008 VA examiner stated that the limitation of 
function was moderate.  In light of the above, a rating in 
excess of 20 percent for the veteran's service-connected 
right ankle disability is not warranted.   

The Board acknowledges the statement of Dr. RBC, dated in 
July 2003, that indicates that Dr. RBC believes that the 
pain, stiffness, and limitation of function due to the 
veteran's right ankle disability warrants a total rating in 
excess of 40 percent (the 20 percent rating assigned for the 
veteran's ankle disability of the skeleton combined with the 
20 percent rating assigned for the disability of the muscle).  
However, an assessment by a physician as to the severity of a 
disability without reference to the criteria that the 
disability must meet in order to qualify for that rating is 
not probative of the appropriate rating for a service-
connected disability. 

The Board also acknowledges the veteran's arguments that his 
limitation of function warrants assignment of an 
extraschedular rating.  An extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present 
case, the Board finds no evidence that the veteran's service-
connected right ankle disability produces such an unusual or 
exceptional disability that is not addressed by VA's rating 
schedule picture at any time so as to require consideration 
of an extra-schedular evaluation.  Although the June 2003 VA 
examination report shows inversion and eversion to be 
essentially nonexistent at 0 degrees, in May 2004, they were 
to 10 degrees.  Thus, the Board finds that this limitation of 
motion is not stable across time, so as to require a 
consideration of a rating based on criteria not found in the 
rating schedule.  Further, the veteran's shuffling gait was 
specifically not attributed to his right ankle disability.  
Moreover, the veteran has not demonstrated that he has 
experienced incapacitation or periods of hospitalization that 
would suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case. 

As reflected in the above discussion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4 (2008), as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, a review of 
the record fails to reveal any additional functional 
impairment associated with the veteran's service-connected 
disability so as to warrant consideration of alternate rating 
codes.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 20 percent for his service-connected residuals of 
fracture, right astralgus and navicular bones with 
degenerative changes.  Therefore, his claim must be denied. 


ORDER

A rating in excess of 20 percent for service-connected 
residuals of fracture, right astralgus and navicular bones, 
with degenerative changes is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


